Citation Nr: 1412804	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral foot disorder to include plantar fasciitis and pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  The Veteran was awarded the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran also initiated appeals regarding the denial of service connection for hearing loss, as well as the initial rating assigned for posttraumatic stress disorder (PTSD).  However, the hearing loss claim was included as part of a September 2012 Statement of the Case (SOC) along with his tinnitus claim, and on the subsequent September 2012 Substantive Appeal the Veteran affirmatively stated that he only desired to continue his appeal regarding the tinnitus.  His PTSD claim was included as part of a March 2012 SOC, but no timely Substantive Appeal was subsequently submitted on this claim nor does the Veteran contend that it is on appeal.  Consequently, the Board does not have jurisdiction to address these claims.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

With respect to the claim of service connection for tinnitus, the Veteran essentially contends that this disability developed as a result of in-service acoustic trauma, and has provided details regarding the circumstances thereof.  Granted, there is no indication of tinnitus in his service treatment records to include his April 1971 expiration of term of service examination.  Further, a March 2011 VA audio examination includes an opinion that the Veteran's tinnitus was not caused by or a result of acoustic trauma during military service.

The Board notes that the March 2011 VA examiner's opinion was based upon the conclusion there was "no evidence the [V]eteran suffered acoustic trauma during military service."  However, the record reflects the Veteran engaged in combat while on active duty, as exemplified in part by the fact he received the Combat Infantryman Badge.

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board finds that the Veteran's account of in-service acoustic trauma is consistent with his having engaged in combat.  Further, this finding is supported by the fact his military occupational specialty (MOS) was that of a light weapons infantryman.  In short, the record does support a finding the Veteran had in-service acoustic trauma.  

The March 2011 VA examiner also indicated that the Veteran provided a "vague" history of tinnitus.  However, as noted by the Veteran's accredited representative in February 2014 informal hearing presentation, the Veteran reported in his Substantive Appeal that "it wasn't long after being home from service when [he] realized the ringing [in his ears] was not going away."  As such, he indicated the tinnitus began either during or shortly after his active service.

In view of the foregoing, the Board must find that the March 2011 VA examiner's rationale is not consistent with the facts of this case.  Therefore, this examination is not adequate for resolution of the Veteran's tinnitus claim.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, a remand is required in order to accord the Veteran an examination that does adequately evaluate his tinnitus claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the bilateral foot claim, it was essentially denied below because there was no evidence of plantar fasciitis or pes planus in the Veteran's service treatment records.  No examination was accorded to the Veteran regarding this case.  

The Board acknowledges that the Veteran's service treatment records do not explicitly show findings of plantar fasciitis or pes planus, and that his feet were clinically evaluated as normal on his April 1971 expiration of term of service examination.  However, the Veteran's account of in-service foot symptomatology is something he is competent to relate as a lay person, and is consistent with his having engaged in combat.  Moreover, his service treatment records do reflect he was treated for complaints of right foot pain in July 1970, as well as a callous on the great toe of the left foot in November 1970.

In view of the foregoing, the Board finds that the evidence does indicate in-service bilateral foot problems, and competent medical evidence of current bilateral foot disabilities of plantar fasciitis and pes planus.  Nevertheless, as the currently diagnosed disabilities were not explicitly noted during service or for years thereafter, the Board finds that competent medical evidence is required to resolve this claim.  Therefore, a remand is required to accord the Veteran an examination which addresses the etiology of his current bilateral foot disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin, supra.

Since the Board has determined that new examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his tinnitus and foot disorders since November 2013.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed in-service and post-service tinnitus and feet symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, schedule the Veteran for an examination to address the etiology of his tinnitus.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his tinnitus was incurred in or otherwise the result of his active service.  The examiner should be notified that the Veteran's account of in-service acoustic trauma has been found credible and consistent with his combat service, and that he has provided a history of tinnitus being present either during or shortly after his active service.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.

4.  Schedule the Veteran for an examination to address the nature and etiology of his current bilateral foot disorder.  The claims folder should be made available to the examiner for review before the examination.

For any foot disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of his active service.  The examiner should be aware that the Veteran's complaints of in-service foot problems appears consistent with his combat service, and that he was treated during service for foot problems as noted by the service treatment records dated in July and November 1970.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



